DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-11) in the reply filed on 08/12/2022 is acknowledged.  The traversal is on the ground(s) that because of the amendment to claim 12, the amended claim clearly specifies the chemical composition features in direct relation with the features of the package of claim 1 and makes clear that the pairs of fertilizers specified in the group in claim 12 are pairs of mutually exclusive fertilizers that are contained in the package separated from each other because one of the pair is in the inner and one of the pair is in the outer compartment of the package .  This is not found persuasive. Applicant is trying to connect the Invention II by amendment to claim 12 to have the same structure with the bag with generic mutually exclusive fertilizers one being place within the inner package and the other one being place within the outer package as claimed in Invention I.  However, the common technical features between group of Invention I ( claims 1-11) and Group of Invention II (claims 1, 12-17) are in the subject matter of independent claim 1, the subject matter of independent claim 1 are known in the prior art CN202784142, CN202784142 which discloses a bag with multiple compartments with each individual composition of the fertilizer being place into different compartment.  It is obvious that the potential special technical features of dependent claims 2-11 (relating to the properties and interrelations of the inner and outer bags) and are neither the same nor corresponding to those of dependent claims 12-17 (relating to the chemical compositions of the fertilizers) and that the group of inventions 1 and 2 are not so linked as to form a single general inventive concept. The different special technical features of groups of inventions I and II solve several different problems (group 1: how to create a package having inner and outer bags) and group 2: how to select the fertilizer compositions), they cannot be considered as being the same or corresponding technical features as required by Rule 13 of the PCT. Therefore group of inventions 1 (claims 2-11) and group of inventions 2 (claims 12-17) do not form unity of invention.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 6 and 7, applicant discloses “The package according to claim,” which applicant does not clearly discloses which claim that claim 6 and claim 7 should be depended.  For the purpose of examination, examiner presumes that claims 6 and 7 should be depended on claim 1.
Correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 202784142 (herein CN`142).
As to claim 1, CN`142 discloses a package (Figure 1) for storage and delivery of fertilizer compositions (translation page 1, description line 1 “fertilizer package) , wherein said package comprises: an external bag and an inner bag thereby forming two compartments (as annotate above); the inside of the inner bag being the inner compartment (2) and the space between the inner side of the external bag and the outer side of the inner bag being the outer compartment (1 and 3); wherein the opening of the inner bag is essentially aligned, coextensive and congruent with the opening of the external bag (Figure 1); wherein at least a portion of the inner bag opening is attached to a portion of the external bag opening (the upper end edges of the inner bag opening are attached to the upper end edges of the outer bag opening); and at least a portion of the inner bag opening not being attached to a portion of the external bag opening (as shown in Figure 1 above, the center of the inner bag opening are not attached to the center of the bag opening), such that a gap between said openings is formed (Figure 1); and wherein the bottom side of each of said inner bag and external bag is sealed (Translation page 5, last four line teaches the lower end of the package bag being sewn); wherein the package comprises at least two mutually exclusive fertilizers; wherein a first of the at least two mutually exclusive fertilizers is packaged in the inner compartment, and a second of the at least two mutually exclusive fertilizers is packaged in the outer compartment (Translation page 5, second paragraph, teaches the plurality of independent packaging spaces to isolation of various fertilizers, granular pesticides or particle drought resistant water-retention agents).  
As to claim 7, CN`142 further discloses the opening of the package comprises three gaps (opening gaps of the compartments 1, 2 and 3), wherein the outer most two gaps (opening gaps of the compartments 1 and 3) are each between a portion of the external bag opening and the inner bag opening and the third gap (opening gap of the compartment 2) is the inner gag opening (Figure 1 of CN`142)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over CN 202784142 (herein CN`142) in view of Glas (3,891,138).
As to claims 2-5, CN`142 further discloses the top of the inner bag are congruent and coextensive one to another, but does not specifically disclose both the top and the bottom of the inner bag and the external bag are congruent and coextensive one to another, wherein the bottom of the inner bag is attached to the bottom of the outer bag in at least two locations, or is integrally formed therewith and the inner bag is additionally attached to the outer bag along a portion of the height axis connecting the top side with the bottom side, the package comprising two congruent and coextensive bags wherein the inner bag dimensions are essentially similar to those of the external bag.
Glas discloses multi-compartment package which is in the same field of endeavor.  Glas discloses a multi-compartment package with external bag (5) and inner bag (6), the external bag and inner bag thereby forming two compartments (Figure 1); the inside of the inner bag being the inner compartment (3) and the space between the inner side of the external bag and the outer side of the inner bag being the outer compartment (2 and 4); wherein the opening of the inner bag is essentially aligned, coextensive and congruent with the opening of the external bag (as shown in Figure 1, prior sealing the top with seal 11), both the top and the bottom of the inner bag and the external bag are congruent and coextensive one to another (Figure 1, bottom being congruent and coextensive and seal with seal 9 and top also being congruent and coextensive with seal 11) , wherein the bottom of the inner bag is attached to the bottom of the outer bag in at least two locations (bottom seal alone the bottom from left to right) and the inner bag is additionally attached to the outer bag along a portion of the height axis connecting the top side with the bottom side (Figure 1 also discloses side seals 8 and 10 along the two side of the height axis), the package comprising two congruent and coextensive bags wherein the inner bag dimensions are essentially similar to those of the external bag (Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fertilizer bag of CN`142 with the inner bag and external bag are essentially the same size and shape which having top and bottom portion being congruent and coextensive bag with seals at four sides as taught by Glas to provide easy manufacturing of the package with two essentially same size web and fold from the bottom then provide seal to the three sides to reduce possible leakage of the composition from the bottom portion of the package.  
As to claim 6, CN`142 does not specifically disclose the opening of the inner bag is attached to the opening of the external bag at two locations, wherein a first portion of the inner bag opening is attached to a first portion of the external bag opening at a first location of said locations and wherein a second portion of the inner bag opening is attached to a second portion of the external bag opening at a second location of said locations; wherein said first portion of the inner bag opening is at an opposite location to the second portion of said inner bag opening; and wherein said first portion of the external bag opening is at an opposite location to the second portion of said external bag opening.  
Glas discloses multi-compartment package which is in the same field of endeavor.  Glas discloses a multi-compartment package with external bag (5) and inner bag (6), the external bag and inner bag thereby forming two compartments (Figure 1); the inside of the inner bag being the inner compartment (3) and the space between the inner side of the external bag and the outer side of the inner bag being the outer compartment (2 and 4), the opening of the inner bag is attached to the opening of the external bag at two locations (left and right seal 8 and 10 at the top of the package near the opening), wherein a first portion (left seal portion 8) of the inner bag opening is attached to a first portion of the external bag opening at a first location (left) of said locations and wherein a second portion (right seal portion 10) of the inner bag opening is attached to a second portion of the external bag opening at a second location of said locations; wherein said first portion of the inner bag opening is at an opposite location to the second portion of said inner bag opening; and wherein said first portion of the external bag opening is at an opposite location to the second portion of said external bag opening (Figure 1 of Glas).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fertilizer bag of CN`142 with left and right seal portion (8 and 10) to seal both the inner bag and external bag together as taught by Glas to provide easy manufacturing of the package to seal both of the left and right package together prior filling the package with contents (2,3,4).  
As to claim 8, CN`142 as modified by the Glas, Glas further discloses a first portion of the bottom of the inner bag is attached to a first portion of the bottom of the external bag at a first location (left portion of the bottom seal 9) of said locations and wherein a second portion (right portion of the bottom seal 9) of the bottom of the inner bag is attached to a second portion of the bottom of the external bag at a second location of said locations; wherein said first portion of the bottom of the inner bag is at an opposite location to the second portion of the bottom of the inner bag; and wherein said first portion of the bottom of the external bag is at an opposite location to the second portion of the bottom of the external bag (Figure 1 of Glas).  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over CN 202784142 (herein CN`142) in view of Lepisto (4,550,442).
As to claim 9, CN`142 does not specifically disclose the inner bag comprises two inner pleats along its side edges; and wherein the external bag comprises two inner pleats along its side edges.  Nevertheless Lepisto discloses multiwall bag with external bag (18) and inner bag (2), the bottom and the top is later pinch to close the bottom and the top after filled,  the inner bag comprises two inner pleats along its side edges (gusseted pleats); and wherein the external bag comprises two inner pleats along its side edges (Figure 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fertilizer bag of CN`142 with the inner bag and external bag with pleats or gusset side walls in order to increase the interior compartment volume specifically at the middle portion of the bag in order to accommodate additional articles within the bag.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over CN 202784142 (herein CN`142) in view of Saad et al (6,371,643).
As to claim 10, CN`142 does not disclose  the external bag has a larger thickness than that of the inner bag.  Nevertheless, Saad discloses a multi-layered bag with external bag (12) and an inner bag (14), the external bag has a larger thickness than that of the inner bag (column 9, lines 30-40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fertilizer bag of CN`142 with external bag have larger thickness than the inner bag as taught by Saad due to the external bag require to resist more wear and tear and the additional thickness of the external bag can withstand normal wear and tear.   

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over CN 202784142 (herein CN`142) in view of Kaila (2019/0344931).
As to claim 11, CN`142 does not specifically disclose the material of the package is made of a plastic material comprising at least one polymer selected from the group consisting of low-density polyethylene (LDPE), medium-density polyethylene (MDPE), high-density polyethylene (HDPE), linear low-density polyethylene (LLDPE), a polypropylene (PP), and a metallocene polyethylene (mPE).  Nevertheless, Kaila discloses a multi-chamber bag with external bag (210, 212) and inner bag (214 and 216), the material of the bag can be made from a plastic, such as high density polyethylene (HDPE), low density polyethylene (LDPE), linear low density polyethylene (LLDPE), medium density polyethylene (MDPE), polypropylene (PP), polyethylene terephthalate (PET), polyvinyl chloride (PVC), and/or polystyrene (PS)([0024]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fertilizer bag of CN`142 with high density polyethylene, medium density polyethylene, low density polyethylene, or polypropylene as taught by Kaila due to known material for low cost packaging material.  Furthermore, It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP2144.07

Conclusion
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736